                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

CHATTAHOOCHE SHOALS                         )
INVESTMENT GROUP, LLC,                      )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )           CV 119-033
                                            )
SAMUEL D. JACKSON AND ALL                   )
OTHER OCCUPANTS,                            )
                                            )
              Defendant.                    )
                                        _________

                                        ORDER
                                        _________

       On March 5, 2019, at 4:06 p.m., the Clerk of Court filed a Notice of Removal of Civil

Action, purporting to remove a case from Richmond County Magistrate Court set for a

hearing on March 6, 2019, at 9:00 a.m. Defendant’s filing does not establish when or if the

Notice was served on Plaintiff’s counsel or filed with the Richmond County Magistrate

Court because the Certificates of Service do not comply with Local Rule 5.1. (See generally

doc. no. 1.) Even more importantly, it is not clear the basis upon which Defendant removed

this case.

       Generally, a defendant may remove an action from state court when the federal court

would possess original jurisdiction over the subject matter.     28 U.S.C. § 1441(a).     A

removing defendant has the burden to establish federal jurisdiction. See Williams v. Best

Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001). “Subject matter jurisdiction in a federal
court may be based upon federal question jurisdiction or diversity jurisdiction.” Walker v.

Sun Trust Bank, 363 F. App’x 11, 15 (11th Cir. 2010) (per curiam) (citing 28 U.S.C. §§

1331, 1332). “The presence or absence of federal-question jurisdiction is governed by the

‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only when a

federal question is presented on the face of the plaintiff’s properly pleaded complaint.”

Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987). That is, “[o]nly state-court actions

that originally could have been filed in federal court may be removed to federal court by the

defendant.” Id. (footnote omitted). Accordingly, a counterclaim based on a federal cause of

action or a federal defense alone is not a basis for removal jurisdiction. Vaden v. Discover

Bank, 556 U.S. 49, 59-61 (2009).

       The Notice of Removal does not, as would a proper notice of removal, contain a copy

of the complaint. The attached Answer of Tenant and Notice of Hearing suggests the dispute

is between a landlord and tenant. That Defendant purports to raise a federal defense(s) to a

state landlord/tenant dispute does not confer federal subject matter jurisdiction. Even the

federal citations in the Notice of Removal are not supported with any facts. The removing

party must point to facts, not conclusory allegations, to meet his burden to establish federal

jurisdiction. See Best Buy Co., 269 F.3d at 1319-20.

       Accordingly, the Court ORDERS the removing Defendant to provide sufficient

evidence of federal jurisdiction by no later than the close of business on Friday, March

15, 2019. Defendant must also provide proof of service of the Notice of Removal on



                                              2
Plaintiff’s counsel and the Magistrate Court of Richmond County by this same March 15th

deadline.

       SO ORDERED this 7th day of March, 2019, at Augusta, Georgia.




                                          3
